DETAILED ACTION
This final rejection is responsive to the amendment filed on 26 September 2022.  Claims 1-29 are pending.  Claims 1, 8, and 15 are independent claims.  Claims 1, 8, and 15 are amended.  Claims 24-29 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues (pgs. 10-11) that the claim amendment and new claim reference motion data and that the cited reference do not teach the foregoing.
Examiner respectfully disagrees.  As provided below, Kim explicitly teach sliding inputs and extracting fingerprint information during the sliding input.  
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 15-18, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0344954 A1) hereinafter known as Kim in view of Lymberopolous (US 2015/0213244 A1) hereinafter known as Lymberopolous.

Regarding independent claim 1, Kim teaches:
A computer-implemented method for continuous identity authentication of an individual based on gesture data, the method being executed by one or more processors and comprising: receiving, by a mobile device, gesture data including motion data for one or more command gestures received on a touch screen of the mobile device from an individual during continued interaction by the individual with an application running on the mobile device;  (Kim: Fig. 15 and ¶[0069] and ¶[0119]-¶[0122]; Kim teaches the user providing touch inputs on a mobile device, which include sliding inputs.)
generating, by the mobile device, specific feature... extracted from the one more gestures;  (Kim: Fig. 15 and ¶[0119]-¶[0122]; Kim teaches extracting the user’s fingerprint information.)
comparing, by the mobile device, the specific features with gesture information stored on the mobile device, the gesture information comprising gesture data collected on the mobile device from a previous interaction by a user with the application running on the mobile device; and  (Kim: Fig. 15 and ¶[0119]-¶[0122]; Kim teaches extracting the user’s fingerprint information.  Kim teaches extracting the fingerprint information at every user input.  Accordingly, the foregoing teaches continued authenticated interaction.  ¶[0073] and ¶[0123] further teach comparing the extracted fingerprint information with fingerprint information of an authenticated user.  Lastly, ¶[0079] teaches comparing the detected fingerprint information with previously stored user fingerprint information.  Accordingly, the previously stored user fingerprint information is interpreted as a previous interaction.)
verifying, based on the comparing, that an identity of the individual matches an identity of the user.  (Kim: Fig. 15 and ¶[0073] and ¶[0123]; Kim teaches comparing the extracted fingerprint information with fingerprint information of an authenticated user.)

Kim does not explicitly teach, with respect to limitation (b), extracting more than one feature. 

However, Lymberopolous does teach the foregoing.  (Lymberopolous: Fig. 18 and ¶[0054] and Figs. 5-8 and ¶[0023]-¶[0024]; Lymberopolous teaches extracting certain features of the gesture such as finger length and width, palm width and length, fingerprints, palm print, total contact area, etc...  In addition, ¶[0035]-¶[0037] teach measuring the distance and angle between fingers as a gesture is performed

Kim and Lymberopolous are in the same field of endeavor as the present invention, as the references are directed to authenticating a user through gestures.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for continuous authentication of a user through gestures by extracting fingerprint information as taught in Kim with further extracting further gesture information as taught in Lymberopolous.  Kim already teaches continuous authentication via touch gestures and extracting fingerprint information.  However, Kim does not explicitly teach extracting further gesture information.  Lymberopolous provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Kim to include teachings of Lymberopolous because the combination would allow using various training features, as suggested by Lymberopolous: ¶[0023]-¶[0024].





Regarding claim 2, Kim in view of Lymberopolous further teaches the computer-implemented method of claim 1 (as cited above).

Lymberopolous further teaches:
wherein the gesture data includes touch data corresponding to location, force, and size of the one or more gestures, and includes motion data corresponding to accelerometer data, gyroscope data, magnetometer data, and proximity data of the mobile device during the receiving of gesture data.  (Lymberopolous: Fig. 8 and ¶[0023] and ¶[0026]; Lymberopolous teaches receiving touch data, gyroscope, magnetometer, and GPS data.  ¶[0022]-¶[0024] and ¶[0037] further teaches receiving contact pressure, location, and size of the user’s hand.)






Regarding claim 3, Kim in view of Lymberopolous further teaches the computer-implemented method of claim 1 (as cited above).

Lymberopolous further teaches:
further comprising generating an enrollment template associated with the user based upon the gesture data collected on the mobile device associated with a certain hand.  (Lymberopolous: Figs. 5 and 18 and ¶[0050]; Lymberopolous teaches a user enrollment training session, i.e. a training phase, where a gesture is collected and stored.  The stored values are interpreted as an enrollment template.)





Regarding claim 4, Kim in view of Lymberopolous further teaches the computer-implemented method of claim 3 (as cited above).

Lymberopolous further teaches:
wherein the enrollment template comprises one or more classifiers, each representing a classification of the one or more gestures.  (Lymberopolous: ¶[0020] and ¶[0060]-¶[0061]; Lymberopolous teaches storing feature values which are classified as a variety of features.)



Regarding claims 8-11, and 15-18, these claims recite a system and one or more non-transitory computer-readable storage media that perform the method of claims 1-4 and 7; therefore, the same rationale for rejection applies.



Regarding claim 24, Kim in view of Lymberopolous further teaches the computer-implemented method of claim 1 (as cited above).

Kim further teaches:
wherein the command gesture comprises at least one of a swipe gesture and a tap gesture.  (Kim: ¶[0121]; Kim teach touch inputs which are interpreted as tap gestures.)




Regarding claim 25, Kim in view of Lymberopolous further teaches the computer-implemented method of claim 24 (as cited above).

Kim further teaches:
wherein the swipe gesture comprises at least one of a swipe up, swipe down, swipe left, and swipe right.  (Kim: Fig. 12; Kim teach a sliding input gesture where the user swipes left.)



Regarding claims 26-29, these claims recite a system and one or more non-transitory computer-readable storage media that perform the method of claims 24 and 25; therefore, the same rationale for rejection applies.





Claims 5-7, 12-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lymberopolous in view of Li (US 2021/0026941 A1) hereinafter known as Li.

Regarding claim 5, Kim in view of Lymberopolous further teaches the computer-implemented method of claim 4 (as cited above).

Kim in view of Lymberopolous does not explicitly teach the limitations of claim 5.

However, Li teaches:
further comprising updating and saving the enrollment template as an updated enrollment template based upon a change of the one or more classifiers.  (Li: ¶[0022]; Li teaches updating the database with new gestures for future authentication.)

Lymberopolous and Li are in the same field of endeavor as the present invention, as the references are directed to authenticating a user through gestures.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for authentication where a user trains a system for specific gestures and then performs the gesture to authenticate based on a comparison to the stored specific gesture as taught in Lymberopolous with further updating the gesture for future authentication as taught in Li.  Lymberopolous already teaches authenticating by teaching the system a gesture.  However, Lymberopolous does not explicitly teach further updating the gesture for future authentication.  Li provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Lymberopolous to include teachings of Li because the combination would allow using different gestures for authentication, as suggested by Li: ¶[0022].



Regarding claim 6, Kim in view of Lymberopolous in view of Li further teaches the computer-implemented method of claim 5 (as cited above).

Lymberopolous further teaches:
wherein each of the one or more classifiers are associated with one or more orientation configurations of the mobile device when the gesture data is received by the mobile device from the individual.  (Lymberopolous: ¶[0026]; Lymberopolous teaches using accelerometer data.  Accordingly, the foregoing teaches incorporating data associated with the orientation of the device.)




Regarding claim 7, Kim in view of Lymberopolous in view of Li further teaches the computer-implemented method of claim 6 (as cited above).

Lymberopolous further teaches:
further comprising generating an update for the updated enrollment template to include a change to the one or more classifiers based upon the one or more orientation configurations.  (Lymberopolous: ¶[0026]; Lymberopolous teaches using accelerometer data.  Accordingly, the foregoing teaches incorporating data associated with the orientation of the device.  The foregoing is also implemented during the training session.)



Regarding claims 12-14, 19 and 20, these claims recite a system and one or more non-transitory computer-readable storage media that perform the method of claims 5 and 6; therefore, the same rationale for rejection applies.








Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lymberopolous in view of Niinuma (US 2013/0147972 A1) hereinafter known as Niinuma.

Regarding claim 21, Kim in view of Lymberopolous further teaches the computer-implemented method of claim 1 (as cited above).

Kim in view of Lymberopolous does not explicitly teach the limitations of claim 1.

However, Niinuma teaches:
further comprising presenting a prompt, upon the user initiating the interaction with the mobile device, for selection of a mode for the continuous identity authentication.  (Niinuma: Fig. 3 and ¶[0064]-¶[0065]; Niinuma teaches the user logging in to activate the continuous authentication mode.)

Niinuma in the same field of endeavor as the present invention, as the reference is directed to authenticating a user.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for authentication where a user trains a system for specific gestures and then performs the gesture to authenticate based on a comparison to the stored specific gesture as taught in Lymberopolous with further the user activating a continuous authentication mode by logging in as taught in Niinuma.  Lymberopolous already teaches authenticating by teaching the system a gesture.  However, Lymberopolous does not explicitly teach further the user activating a continuous authentication mode by logging in.  Niinuma provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Lymberopolous to include teachings of Niinuma because the combination would allow the system to determine the user prior to continuous authentication, as suggested by Niinuma: ¶[0064]-¶[0065].


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lymberopolous in view of Shila (US 2021/0076212 A1) hereinafter known as Shila.

Regarding claim 22, Kim in view of Lymberopolous further teaches the computer-implemented method of claim 1 (as cited above).

Lymberopolous further teaches:
wherein the second interaction by the individual with the mobile device includes authenticated interaction by the individual ... , and wherein the user initiating the first interaction with the mobile device includes initiating authenticated interaction by the user ....  (Lymberopolous: Fig. 18 and ¶[0054] and Figs. 5-8 and ¶[0023]; Lymberopolous teaches the user performing a gesture on a touchscreen of a device.  ¶[0020] further teaches a previous training gesture, which is interpreted as the first interaction.  The current gesture is interpreted as the second interaction.)

Lymberopolous does not explicitly teach the individual interacting with an application.

However, Shila does teach the individual interacting with an application.  (Shila: ¶[0038]-¶[0039]; Shila teaches the user interacting with an application for authentication.)

Shila in the same field of endeavor as the present invention, as the reference is directed to authenticating a user.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for authentication where a user trains a system for specific gestures and then performs the gesture to authenticate based on a comparison to the stored specific gesture as taught in Lymberopolous with further the user interacting with an application as taught in Shila.  Lymberopolous already teaches authenticating by teaching the system a gesture.  However, Lymberopolous does not explicitly teach further the user interacting with an application.  Shila provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Lymberopolous to include teachings of Shila because the combination would allow the system to train the authentication model and determine an individual model, as suggested by Shila: ¶[0038].


Regarding claim 23, Lymberopolous in view of Shila further teaches the computer-implemented method of claim 22 (as cited above).

Lymberopolous further teaches:
wherein upon verifying that the identity of the individual matches the identity of the user, allowing further authenticated interaction by the individual with the application running on the mobile device.  (Lymberopolous: Figs. 18-19 and ¶[0020]; Lymberopolous teaches comparing the detected values to the stored values to authenticate a user.)





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145